             Case 4:20-mc-00015-JM Document 15 Filed 01/27/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


WILLIAMS SCOTSMAN INC,                       )
                                             )
        Plaintiff,                           )
                                             )      Case No. 4:20-MC-0015-JM
v.                                           )
                                             )
LIGHTHOUSE ACADEMIES OF                      )
CENTRAL ARKANSAS, INC.                       )
d/b/a Capital City Lighthouse                )
Charter School,                              )
                                             )
        Defendant                            )
                                             )
v.                                           )
                                             )
CENTENNIAL BANK                              )
                                             )
        Garnishee.                           )


 AGREED ORDER ON EMERGENCY MOTION TO DISMISS WRIT OF GARNISHMENT
                AND TO IMMEDIATELY DISBURSE FUNDS


        This matter came on to be heard telephonically on the 14th day of January, 2021, Plaintiff

Williams Scotsman, Inc. (“Plaintiff”) appearing by its counsel, Henry C. Shelton, III of Adams

And Reese LLP and Defendant Lighthouse Academies of Central Arkansas, Inc., d/b/a Capital

City Lighthouse Charter School (“Defendant”) appearing by its counsel David L. Jones and Jacob

Fair of Wight, Lindsey & Jennings, LLP. The Court, based upon the Writ of Garnishment issued

by the Clerk at the request of Plaintiff, the Answer thereto filed by Centennial Bank, the

Emergency Motion to Dismiss Writ of Garnishment and Memorandum in support thereof filed by

Defendant, the report, consent, and agreement of the parties, and the entire record herein, finds


2260577-v1
             Case 4:20-mc-00015-JM Document 15 Filed 01/27/21 Page 2 of 3




that the parties have agreed to compromise and settle this matter.

        IT IS THEREFORE ORDERED, that:

        1.      Centennial Bank, Garnishee, shall immediately disburse $250,000 of the garnished

funds, in certified funds or by wire, to Plaintiff.

        2.      Immediately upon Centennial Bank’s, Garnishee, release of $250,000 to Plaintiff

by wire or in certified funds (the choice of which medium to be Plaintiff’s), the lien of the Writ of

Garnishment will be released and the Writ of Garnishment dismissed, so that the remaining funds

in the amount of $241,399.40, plus any accrued interest, shall be immediately accessible to

Defendant and available for its use to the full extent that they were prior to execution of the Writ

of Garnishment.

        3.      All claims of Plaintiff and Defendant against each other now existing are released

and waived.

        4.      Upon receipt of certified funds in the amount of $250,000 from Centennial Bank,

Garnishee, Plaintiff shall file a full Satisfaction and Release of the judgment on which its Writ of

Garnishment is based.

        5.      This Court shall retain jurisdiction for enforce the terms of the settlement between

the parties.

        ALL OF WHICH IS ORDERED, BY CONSENT.



                                                          ________________________________

                                                          UNITED STATES DISTRICT JUDGE
                                                          EASTERN DISTRICT OF ARKANSAS




2260577-v1                                            2
             Case 4:20-mc-00015-JM Document 15 Filed 01/27/21 Page 3 of 3




APPROVED AND AGREED:


/s/ Henry C. Shelton, III______
Henry C. Shelton, III (AR Bar# 2010015)
ADAMS AND REESE LLP
6075 Poplar Avenue, Suite 700
Memphis, Tennessee 38119
Phone (901) 525-3234
Fax (901) 524-5419
Henry.Shelton@arlaw.com

Attorneys for Plaintiff

/s/ Lauren M. Elenbaas
Lauren M. Elenbaas,(#2014130)
THE SHAW FIRM, PLLC
1315 Main Street
Conway, Arkansas 72034
Phone: (501) 329-5803
Fax: (501)-327-2961
laurenshawlaw@gmail.com

Attorneys for Centennial Bank


/s/ David L. Jones____________
David L. Jones (2002128)
Jacob P. Fair (2015167)
WRIGHT, LINDSEY & JENNINGS
200 West Capitol Avenue, Suite 2300
Little Rock, Arkansas 72201-369
PHONE: (501) 371-0808
FAX: (501) 376-9442
djones@wlj.com; jfair@wlj.com

Attorneys for Defendant




2260577-v1                                3
